DETAILED ACTION
	This action is in response to the applicant’s reply filed on January 28, 2022. Claims 1-4, 7-11, 14-19, and 21-23 are pending and addressed below. 

Response to Amendment
Claims 1, 11, 14, 18, and 21 are amended. Claims 5-6, 12-12, and 20 are cancelled. Claims 1-4, 7-11, 14-19, and 21-23 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Artinian et al., US 10,280,721 (hereinafter Artinian)” and “McMullen et al., US 2019/0085668 (hereinafter McMullen)”, for the following reasons:

Artinian discloses an artificial lift system and method.  The system includes a housing, a rotor including rotatable shaft, fluid impeller, a magnetic field source, and a stator.  The fluid impeller and the magnetic field source are coupled to the rotatable shaft. During rotation of the rotatable shaft, a magnetic field source generates a net magnetic field polarized in a single orientation around the circumference of the shaft.  The stator surrounding the rotor is configured to conduct the generated magnetic field.
Artinian does not disclose the magnetic field source includes a plurality of permanent magnets coupled to a plurality of fluid impellers on the rotatable shaft. Each permanent magnet sealed from contact with fluid surrounding the rotor and associated with a different one of the plurality of fluid impellers, wherein at least one of the plurality of permanent magnets is configured to generate a radial magnetic field, at least one other of the plurality of permanent magnets is configured to generate a circumferential magnetic field, and the plurality of sealed permanent magnets is configured to, during rotation of the rotatable shaft, generate the net magnetic field around the entire circumference of the rotor. The  stator configured to conduct the generated magnetic field to produce a voltage waveform signal; a controller communicatively coupled to the stator, the controller configured to: receive the voltage 

McMullen discloses an axial gap generator measurement tool and method. The tool includes a stator,  a housing, and a rotatable shaft of the rotor. The stator configured to conduct the generated magnetic field to produce a voltage waveform signal. A controller is communicatively coupled to the stator and configured  to receive the voltage waveform signal from the stator and an operating characteristics of the rotor based on the received voltage waveform signal.
McMullen does not disclose the magnetic field source includes a plurality of permanent magnets coupled to a plurality of fluid impellers on the rotatable shaft. Each permanent magnet sealed from contact with fluid surrounding the rotor and associated with a different one of the plurality of fluid impellers, wherein at least one of the plurality of permanent magnets is configured to generate a radial magnetic field, at least one other of the plurality of permanent magnets is configured to generate a circumferential magnetic field, and the plurality of sealed permanent magnets is configured to, during rotation of the rotatable shaft, generate the net magnetic field around the entire circumference of the rotor.

Artinian and McMullen fail to suggest alone, or in combination, the limations of “the magnetic field source comprising a plurality of permanent magnets, each permanent magnet sealed from contact with fluid surrounding the rotor and associated with a different one of the plurality of fluid impellers, at least one of the plurality of permanent magnets is configured to generate a radial magnetic field, at least one other of the plurality of permanent magnets is configured to generate a circumferential magnetic field, and the plurality of permanent magnets is configured to, during rotation of the rotatable shaft, generate the net magnetic field around the entire circumference of the rotor” as recited in claim 1, “wherein the net magnetic field is generated by a plurality of permanent magnets, each permanent magnet sealed from contact with fluid surrounding the rotor and associated with a different one of the plurality of fluid impellers coupled to the rotatable shaft, and the plurality of permanent magnets together generate the net magnetic field around the entire circumference of the rotor that is uniformly polarized in the single orientation” as 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676